DETAILED ACTION
	This Office action is in response to the RCE received August 2, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 5, 21, 27, 29, 32, 33, and 43-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation to the solvent starting in line 8 to 10 of claim 1 wherein the Markush language is to the broad defined solvent, and the claim also recites in the next paragraph specific solvents which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Applicant can only recite the more specific language to the solvents starting in lines 11-22 to overcome this rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 5, 21, 27, 29, 32, 33, and 43-46 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of ASANO et al (2014/0302438) and ICHIKAWA et al (8,921,029)
The claimed invention now recites:

    PNG
    media_image1.png
    865
    643
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    965
    589
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    947
    655
    media_image3.png
    Greyscale


	ASANO et al report a photoresist composition comprising any of the PAGs in paragraph [0107], of page 13 and 14 wherein the salts of formula (3-1) to (3-10) are formulated into the photoresist composition, see below;

    PNG
    media_image4.png
    342
    413
    media_image4.png
    Greyscale

3
    PNG
    media_image5.png
    1003
    428
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    121
    388
    media_image6.png
    Greyscale

Applicants are directed to formula (3-8) above in ASANO et al which has the same linking group bonded to the alicyclic ring as formula (3-1), (3-3), and (3-5) of claim 1. 

    PNG
    media_image7.png
    309
    416
    media_image7.png
    Greyscale

Based on the teachings of paragraph [0085], any of the alicyclic rings as report in paragraph [0107] would be appropriated as an end group to the linking group to the sulfonic acid group, such as adamantyl or norbornane.
In fact, the use of any of the cyclic end rings on the compounds found in ASANO et al, compounds (3-1) to (3-10) would be seen as functionally equivalent when used in the composition to give the improved photolithographic properties, such as LWR, CDU, defects and storage stability.
Each of the photoacid salts above meet claims 9-29 for content (claim 9 and 10 see ISHIKAWA et al Examples 1-16, Table 2 and ASANO et al par.[0107], respectively), the acid diffusion controller (claims 12 and 13, see page 23, Table 2 of ASANO et al), the unsubstituted alicyclic group defined for R1 and R1a (claims 14 and 15, see formula (3-1) in ASANO et al), for the definition of “G” (claims 16-20, see formula (3-10) on page 14 in ASANO et al).  
ASANO et al further disclose each of the components now claimed in claim 1 in Table 2 on page 23 and 24 for the acid diffusion controller, the fluorine-containing resin (Polymer (D) in ASANO et al starting in paragraph [0125]) in the mass parts as claimed, see below:

    PNG
    media_image8.png
    263
    778
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    533
    858
    media_image9.png
    Greyscale

Applicants are directed to paragraph [0109] wherein ASANO et al teach that the resist composition may include two or more types of acid generator [B], thus any of the PAGs in paragraph [0107] can be used in combination with the reasonable expectation of same or similar results for improved LWR, CDU performance and storage stability, such as simply mixing compounds (3-1) and (3-2).
With respect to claim 27, the onium salt reported in paragraph [0122] meet the claimed onium salt compound as an acid diffusion controlling agent, specifically triphenylsulfonium salicylate and triphenylsulfonium -10- camphorsulfonate, as shown below meet new claims 27 and 28:

    PNG
    media_image10.png
    424
    420
    media_image10.png
    Greyscale

The photoacids of formula (3-3), (3-5) above meet the compound of formula (2) as claimed in claims 23 and 24.
The acid generators disclosed in ASANO et al are formulated in an amount of 6.19 parts per 100 parts of resin component (A), thus meeting new claims 25 and 26.
The solvents suitable in the composition of ASANO et al are disclosed in paragraph [0040] and [0042] as shown below:

    PNG
    media_image11.png
    785
    420
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    167
    425
    media_image12.png
    Greyscale


	ICHIKAWA et al report the use of two PAGs in a working Examples 1-16 as seen in Table 2 of column 135 lines 43 et seq. as seen in having similar backbone structures wherein the sulfonate anion group is in the acid portion of the ester and the alicyclic group is unsubstituted, 
ICHIKAWA et al report in column [0109], lines 1-3 that the acid generator (III) may be used as a single salt or as a combination of two or more salts. 
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use a combination any of photoacid sulfonates such as (3-8) wherein the cyclic ring is replaced with an equivalent adamantyl cyclic ring or the ring in compound (3-5)   in the composition of ASANO et al as taught in both ASANO et al and ICHIKAWA et al using a combination of two or more acid generating compounds and reasonably expect to have a composition which is excellent in LWR, CDU and storage stability as reported in Table 3 of ASANO et al.
	It also would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to any of the solvents as report above in ASANO et al in place of those in the examples with the reasonable expectation of same or similar results for excellent LWR performance, excellent CDU performance, defect suppression capability, applicability, and excellent storage stability as reported in paragraph [0016].
	The rejection is repeated wherein applicants have provided comparative evidence in rule 132 declaration, however the evidence is not proper scope, weight and character commensurate in scope with photoacids used in the declaration.  The second compound of formula (2) is much broader than the acid compounds compared in the declaration under rule 132.  Further the R2 overlaps with the prior art photoacids such that substituted groups can be included in the “group having a cyclic structure”.

Any inquiry concerning this communication or earlier communications from the 7examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on M-F, IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached on (571)272-1329166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J. Chu
November 5, 2022